Citation Nr: 0919186	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  05-38 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling. 

2. Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to 
April 1971. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO), which in pertinent part denied 
increased ratings for PTSD and diabetes mellitus. By rating 
decision of August 2004, the Veteran's rating for PTSD was 
increased from 50 percent to 70 percent, effective July 2004; 
and the claim for an increased rating for diabetes mellitus 
was denied.

In March 2008, the Board remanded the claims for further 
development.

The Veteran is presently in receipt of a total disability 
evaluation based upon individual unemployability, effective 
August 2001. In April 2008, the Veteran apprised the Appeals 
Management Center (AMC) in Washington, D.C. that he was 
receiving continuing treatment by the VA Medical Center in 
Martinsburg, West Virginia for the service-connected 
disorders at issue. He further reported that as to diabetes 
mellitus, relevant evidence was in existence that would 
support the claim for a higher rating.

Given these factors, the Board must again REMAND the appeal 
to the RO, via the AMC. 38 U.S.C.A § 5103A(c)(3); see Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (Observing that any VA 
treatment records that have been generated up to and 
including the date of the Board's decision, whether or not 
filed in the claims folder, are in the constructive 
possession of the Board and must be considered).


REMAND

As noted, the Veteran has reported the existence of 
additional and relevant VA records which must be obtained 
prior to final appellate review. 38 U.S.C.A 
§ 5103A(c)(3) and Bell, above. 

Further, the last time that the Veteran has undergone a VA 
examination for PTSD and diabetes mellitus disabilities was 
in July 2004. If the RO/AMC determines that either of the 
claims cannot be granted in full, the RO/AMC should consider 
whether a VA examination in connection with the issue or 
issues not fully granted on appeal, in order that the 
evaluation of his disabilities is fully informed. Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991). 

Accordingly, this case is REMANDED for the following action: 

1. The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for his PTSD and 
diabetes mellitus that is not evidenced 
by the current record. The Veteran should 
be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file. 
The RO/AMC should then obtain these 
records, to include medical records from 
the VAMC Martinsburg, West Virginia, 
since 2003, and associate them with the 
claims folder. 

2. Following a reasonable amount of time 
or upon the Veteran's response, the 
RO/AMC will reconsider the claims at 
issue. 

a.  In so doing, and if either of 
the claims is not granted in full 
(i.e., to the maximum schedular 
evaluation for diabetes mellitus 
and/or PTSD), the RO/AMC will 
consider affording the Veteran an 
appropriate medical examination to 
ascertain the severity of the 
disorder in question. 

b.  Following such development, and 
the conduct of any medical 
examinations deemed necessary, the 
RO/AMC will readjudicate the issues 
of an increased rating for PTSD and 
diabetes mellitus. c. The RO/AMC 
must ensure that all necessary 
factual and medical development as 
noted above is completed. If the 
benefits sought on appeal are not 
granted to the Veteran's 
satisfaction, he and his 
representative should be provided 
with an appropriate Supplemental 
Statement of the Case, which sets 
forth the applicable legal criteria 
pertinent to this appeal, to include 
the laws and regulations on 
increased ratings. They should be 
given an opportunity to respond. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





